DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
 
Response to Arguments
Due to the amendments and arguments, the 35 USC 112 rejections and 35 USC 103 rejections under Yarazunis are withdrawn.  It is noted that the applicant confirmed that the patentable material in claim 1 are the limitations drawn to the manufacture of the three dimensional structure and not the measurement method of the bond strength, thus this part of the rejection is withdrawn.
Regarding the Mark reference, applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive.  The applicant argues that the bond strength is critical.  However, in paragraph 0006 and the Tables, for example, the bond strength is related to the type of filament that is deposited in conjunction with other factors.  Further, there are other factors throughout the document (discharge speed, etc.) that are essential to the claimed bond strength being critical.  Bond strength cannot be shown as critical until the claim language is commensurate in scope with the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).    It is further noted regarding bond strength that the Mark et al. reference and the new reference cited below teach the unexpected result of the applicant, that the tension of the filament be held during extrusion such that the filament does not get bound up inside the extruding piece or nozzle and thus inherently improves buildability.  Mark additionally wants to avoid the bunching as shown in Figure 5 with its method, which is the same purpose given by the instant specification.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Thus the rejections under Mark and maintained.  New grounds of rejection are below due to amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-13, 15-16 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (US 2014/0291886 A1, hereafter Mark)
As to claim 1, Mark teaches depositing a filament using a 3D printer from a 3D nozzle (Abstract) where the filament is melted, applied to the base at a strength (as known as an anchor point in Mark), and then continues to be discharged to form the printed object (paras 0142-0143, 0146, for example).  Mark deposits its filament with initial bonding on the surface to keep the filament under a tension during extrusion so as to avoid filament bunching or other undesired effects in paras 0003, 0213-0218, avoiding the Prior Art in Fig. 5.  It would have been obvious to a person having ordinary skill in the art at In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
In the invention of the present application, it is indicated in paragraph [0065] that the "substrate" includes molded articles or components, and thus the laminated layer disclosed in Mark is found to correspond to the substrate in the invention of the present application. The invention disclosed in Mark differs from the invention as in claim 1 of the present application only in that Mark does not explicitly disclose a method for measuring adhesive strength.  However, even if Mark does not specify a method for measuring, a person skilled in the art could appropriately arrive at approximately the same adhesive strength through aiming to achieve a desirable adhesive strength.
Regarding the temperature, Mark teaches that the extrusion temperature is above a melting point in the abstract and para 0142 to achieve a certain viscosity, bonding strength and surface finish.  Therefore, it would be obvious to one of ordinary skill in the art to modify the temperature by routine experimentation for these reasons.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

As to claims 2-5, 7-13 and 15-16 the fibers of Mark include those claimed in paras 0136-0143, 0295.
As to claim 21, the speed is as claimed in para 0205.
As to claim 22, the nozzle distance is in para 0155 and modifiable based upon desired results in 0143.  Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the claimed range, since it has been held that where the general In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
As to claim 23, Mark discloses that the temperature of the build area is modifiable based upon the capacity to support the force of printing in para 0161, 0199, for example.

Claims 6, 14, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (US 2014/0291886 A1, hereafter Mark) in view of WO 2014/050303 A1, hereafter WO 2014.  
Mark does not teach the claimed resin in its 3D structure.  WO 2014 teaches the claimed resin in filaments to provide high stiffness, low water absorbability and excellent moldability in a mechanically superior molded article (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Mark to include the claimed resin in its fiber as taught by WO 2014 in order to provide high stiffness, low water absorbability and excellent moldability in a mechanically superior molded article.

Claims 1-4, 7-9, 11-12, 15-16 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (US 2017/0129171 A1, hereafter Gardener).
As to claim 1, Gardener teaches depositing a thermoplastic resin filament using a 3D printer (abstract) including bonding one end of the filament to a surface of a base (Fig. 1-2, for example) and driving the printer to discharge the filament after bonding at a particular temperature while moving the base or the nozzle to make a 3D object.
Though Gardener does not teach the claimed bond strength, the bond strength is optimized for the same reason as that in the instant specification, to maintain tension on the filament during extrusion and prevent buckling inside the nozzle (abstract, para 0009).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the claimed range of bonding and the resulting tension of the fiber, since it has been held that where the general conditions In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Gardener teaches a temperature above the melting point of the fiber (para 0026) to enable the anchoring of the fiber.  Therefore, it would be obvious to one of ordinary skill in the art to modify the temperature by routine experimentation for this reason.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
The invention disclosed in Gardner differs from the invention as in claim 1 of the present application only in that Gardener does not explicitly disclose the same method for measuring adhesive strength.  However, even if Gardener does not specify a method for measuring, a person skilled in the art could appropriately arrive at approximately the same adhesive strength through aiming to achieve a desirable adhesive strength as discussed above.
As to claims 2-4, 7-9, 11-12, 15-16, continuous and non-continuous reinforcing fibers are known in paras 0005-0007.
As to claims 21-23, the temperature, nozzle distance and speed in Gardner are all functions experimentally determined to keep the filament from buckling in paras 0025, 0027, 0035, etc. .  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

Claims 5, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Gardener in view of Mark.
Gardener does not include a polyamide resin.  Mark uses polyamide resin as it has excellent wetting and adhesion properties for reinforcing fibers in para 0295.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Gardener to include polyamide resins as taught by Mark in order to have a resin with has excellent wetting and adhesion properties for reinforcing fibers.

Claims 6, 14, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Gardener, or Gardener and Mark in view of WO 2014/050303 A1, hereafter WO 2014.  
Gardener and/or Mark do not teach the claimed resin in its 3D structure.  WO 2014 teaches the claimed resin in filaments to provide high stiffness, low water absorbability and excellent moldability in a mechanically superior molded article (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Gardener and/or Mark to include the claimed resin in its fiber as taught by WO 2014 in order to provide high stiffness, low water absorbability and excellent moldability in a mechanically superior molded article.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715